IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                   FILED
                                                                February 12, 2009
                                No. 07-60053
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

LUIS ANTONIO GARCES-SOTO

                                            Petitioner

v.

ERIC H. HOLDER, JR., U S ATTORNEY GENERAL

                                            Respondent


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                             BIA No. A27 608 828


Before WIENER, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Luis Antonio Garces-Soto (Garces) petitions this court for review of the
Board of Immigration Appeals’ (BIA) decision dismissing his appeal from a final
order of removal. Garces asserts that the BIA erred when it denied him a waiver
of inadmissibility under former § 212(c) (8 U.S.C. § 1182(c) (1996)) of the
Immigration and Nationality Act and a suspension of deportation.
      Garces argues that he is eligible for a § 212(c) waiver of inadmissibility on
a nunc pro tunc basis and that the BIA erred as a matter of law in holding that

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-60053

it lacked the authority to grant such a waiver. Garces is not entitled to nunc pro
tunc relief. See Vo v. Gonzales, 482 F.3d 363, 366-67 (5th Cir. 2007).
      Garces also argues that he is eligible for a § 212(c) waiver because there
is a comparable ground of inadmissibility in § 212(a), namely a crime involving
moral turpitude, for his conviction of sexual abuse of a minor.          Garces’s
arguments are foreclosed by this court’s precedent. See Avilez-Granados v.
Gonzales, 481 F.3d 869, 871-72 (5th Cir. 2007).
      Garces further argues that the BIA erred in concluding that he was not
eligible for a suspension of deportation under former 8 U.S.C. § 1254(a)(2).
Garces also contends that because the BIA failed to specifically adopt the
reasoning and set forth its own reasons for finding Garces ineligible for a
suspension of deportation, the matter should be remanded to the BIA for further
consideration. Garces cannot satisfy the good moral character requirement of
former § 1254(b) because he was convicted of an aggravated felony (sexual abuse
of a minor) in 1993. 8 U.S.C. § 1101(f)(8).
      Accordingly, Garces’s petition for review is DENIED, and Garces’s motion
to stay is DENIED AS MOOT.




                                        2